Title: To Alexander Hamilton from William Short, 22 April 1792
From: Short, William
To: Hamilton, Alexander



Sir
Paris April 22. 1792.

Since my last of the 24th. ulto. the decree which I then announced to you as being soon to take place, with respect to the supplies for S. Domingo, has been passed. Instead of adopting the proposition of the former minister of Marine, M. de Bertrand, they confined themselves to vote six millions of livres to be applied as relief for S: Domingo, by the Minister of that department. He has determined that a certain sum should be employed in purchases in the U.S. & has therefore applied to me to know if I could take on me to stipulate for our government that they would furnish the money in America on account of our debt to France.
After this decree had been so long delayed I had hoped it would not be passed before the arrival of Mr. Morris, & particularly as I had learned that the Senate had confirmed the nomination of the President, & of course expected him here daily, having written to him how much I was averse to acting in a place after having learned that it was the will of Government that it should be confided to another.
The ministry having made this application to me however, & the business not admitting of delay, I considered it my duty to act in it, on account of the advantage it presents to the U.S. of converting a part of this debt into a fund to be employed in the purchases of their own productions. I could have no doubt of the expediency of the measure as the last loan had been detained in the hands of the bankers of the U.S. in the expectation of its being employed in this way, & as this was conformable to the desire of Mr. Morris, who is now to act in the business & of course if here would take the measures which I have done in compliance with the wishes of the ministry.
It was an inconvenience in fixing the sum to be furnished by the U.S. in livres, as I wished to avoid regulating the rate of exchange. Accordingly in my answer to the minister I engaged that a certain sum, which has been since fixed at 800,000 dollars should be held by you at the disposition of France for the purchase of supplies in America for S. Domingo—the exchange to be regulated hereafter between the two countries. In consequence thereof I have since had a meeting with two of the ministry where it was agreed that I should deliver a credit on you for that sum to the commissaries of the treasury, & that they should pass it to the credit of the U.S. With them there was difficulty on account of the sum being expressed in dollars, as it could not enter in that form into their comptability. These circumstances have occasioned the delay of some days as every thing of the kind has to be sent backward & forward through a variety of hands. In expectation of Mr. Morris’s coming on here daily I had hoped from this delay that he might arrive here before the mode of carrying; the measure into execution was finally adopted. I have just recieved a letter from him however informing me that although he has recieved his credentials, he is delayed by some business but shall leave London soon; & also one from the Minister of the Marine desiring me to meet him tomorrow to give the finishing hand to this business, as not admitting of further delay.
It is for that reason Sir, that I send off this letter by the post of to-morrow morning, to give you notice that the credit abovementioned will be furnished on you, to answer which the value will be kept in the hands of the bankers at Amsterdam out of the late loan at present existing. You may therefore in all safety begin your draughts for that sum, 2100 bonds having been already delivered. I have not mentioned to this government or to any body that you would have to draw on Amsterdam, lest it might affect the exchange in the course of your operation, nor do the bankers know in what manner the sum in their hands is to be applied. Should this business be finally settled, as I don’t doubt, to-morrow, I will inform you of it by the succeeding English post, & also by the way of Havre. In the mean time I have the honor to be Sir, most respectfully your obedt. servant
W: Short
The Honble.Alexander Hamilton Secretary of the Treasury. Philadelphia
